Citation Nr: 1816242	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to disability rating in excess of 20 percent prior to December 24, 2008 and on and after February 1, 2009 for service-connected residuals of a right shoulder rotator cuff injury.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from April 1985 to July 2007.  This case comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and St. Petersburg, Florida.  Jurisdiction resides with the RO in St. Petersburg.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO in June 2013, and a transcript of that proceeding is of record.  In December 2017 the Board wrote to the Veteran advising him that the VLJ who presided over the June 2013 hearing was no longer employed by the Board.  The Veteran was informed that he was entitled to another hearing if he so desired.  In January 2018 the Veteran's attorney informed the Board that the Veteran did not desire an additional hearing. 

During the pendency of the appeal, an October 2009 rating from decision granted a temporary total rating for right shoulder surgery effective December 24, 2008 until January 31, 2009.  That period on appeal has been removed from the Board's consideration as the 100 percent rating represents a full grant to the benefit sought for that period.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  An October 2017 rating decision assigned 20 percent rating for the Veteran's right shoulder disorder for the remaining periods on appeal.  That increase did not, however, constitute a full grant of the benefit sought as higher ratings are available, thus the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The record also shows that the Veteran has perfected an appeal on the issue of entitlement to an increased rating for right knee strain; however, a Board hearing at the RO is pending and the Board will not take jurisdiction over the issue at this time.

This matter was previously remanded by the Board in January 2014 and December 2016, and has since been returned for further appellate review.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right shoulder disability has not resulted in range of motion limited to midway between side and shoulder level, ankylosis, or impairment of the humerus. 

2.  The Veteran is not precluded from obtaining or following a substantially gainful occupation solely due to his service-connected disabilities.  The Veteran's service-connected disabilities do not preclude sedentary employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for service connected right shoulder rotator cuff injury are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The record demonstrates the duty to notify and assist have been satisfied.  Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Although the November 2017 VA examination report provided an inadequate statement regarding the assessment of flare-ups, as further explained below, the Board finds that there is sufficient information to determine the effect of flare-ups.  

The Veteran also offered testimony before a VLJ at a Board hearing in June 2013.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The January 2014 Remand directed the RO to obtain another VA examination to assess the severity of the Veteran's right shoulder disorder.  The issue of entitlement to a TDIU was remanded to obtain a VA examination to assess whether the Veteran's service-connected disabilities collectively prevent the Veteran from obtaining or maintaining a substantially gainful occupation.  The December 2016 Remand directed the AOJ to obtain another VA examination to assess the severity of the Veteran's right shoulder disorder and to obtain any outstanding VA treatment records since August 2016.  The issue of entitlement to a TDIU was remanded as inextricably intertwined with the increased rating claim.  Since then, outstanding VA treatment records were obtained and the Veteran was provided another VA examination in February 2017 and the report complied with the Remand directives.  Thus, additional remand is not warranted.

Increased Ratings

The Veteran contents his right shoulder rotator cuff injury warrants a disability rating higher than 20 percent.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran's right shoulder rotator cuff injury is rated under 38 C.F.R. § 4.71a DC 5201 for limitation of motion of the arm.  That DC provides for a 20 percent rating for the major joint when motion is limited to shoulder level.  A 30 percent rating for the major joint is warranted for arm motion limited to midway between side and shoulder level, and a maximum 40 percent rating is warranted for the major joint when arm motion is limited to 25 degrees from the side.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was provided a pre-discharge general medical examination in February 2007.  The Veteran had normal upper extremity strength and no ankylosis.  Active range of motion of the right shoulder showed flexion to 180 degrees, abduction to 150 degrees with pain beginning at 90 degrees, external rotation to 70 degrees with pain at 50 degrees, and internal rotation limited to 90 degrees.  Passive range of motion findings were unchanged in abduction and external rotation.  No other range of motion findings were reported for the right shoulder.  There was additional loss of range of motion of the right shoulder to 120 degrees in abduction due to pain.  Otherwise, there was no additional loss of range of motion following repetitive use.  The right upper extremity had weakness, fatigue, decreased strength, and pain.  The Veteran's right shoulder disability caused problems with lifting and carrying, and he Veteran had been assigned different work duties as a result.  

At an October 2007 VA appointment the Veteran reported right shoulder pain for 18 months that he current rated at a 7 on a pain scale of 1 to 10.  On examination right shoulder abduction was limited to 80 degrees.

The Veteran underwent another VA shoulder examination in March 2008.  The examiner documented the Veteran had right shoulder pain treated with medication and did not report any flare-ups of symptoms.  On examination, the right shoulder active range of motion was normal in flexion, extension, internal and external rotation, and adduction.  Abduction was limited to 100 degrees, with pain noted at 90 degrees.  There was no additional loss of range of motion with repetitive motion or ankylosis.  The Veteran had a functional limitation of 30 degrees lost due to pain and lack of endurance.  The assessment was painful right shoulder with minor arthritis.

A September 2008 private treatment record documented that the Veteran had worsening right shoulder pain since an in-service injury, and recent MRI results showed tendinosis, tenosynovitis, and osteophyte formation.  On examination the right shoulder had joint pain, but the range of motion was grossly within functional limits.  There was pain in both abduction and flexion over the midline.

At an October 2008 VA orthopedic consultation, the Veteran reported loss of abduction, loss of flexion, pain and difficulty with overhead activities, and pain and difficulty reaching behind the back.  On examination, the Veteran accomplished active abduction to 100 degrees.  The assessment was right shoulder impingement syndrome.

In December 2008 the Veteran underwent right shoulder impingement decompression surgery.

A May 2009 private examination report from Dr. GA recorded the Veteran's right shoulder range of motion in flexion was to 110 degrees, abduction was to 80 degrees, adduction was to 20 degrees, external rotation was to 90 degrees, and internal rotation was to 80 degrees.  There was decreased strength in the right shoulder compared to the left.  

At a July 2009 VA physical therapy appointment, the Veteran reported right shoulder pain he rated at a 5 to 6 on a pain scale of 1 to 10.  He reported a snapping sensation and pain in the right shoulder blade.  The Veteran had significant muscle guarding of all shoulder movements.  At another July appointment, the Veteran reported he had pain in the right shoulder with activities like dressing, reaching overhead, and crossing his arms.  In active range of motion the Veteran accomplished 105 degrees in flexion with pain at the end of range of motion, and 102 degrees in abduction with pain at 90 degrees.  Muscle strength on the right was minimally decreased.  

The Veteran underwent a VA general medical examination in April 2010, at which time he reported pain with driving, reaching out, crossing his arms on his chest, or with repeated activity especially in the overhead position.  On examination of the right shoulder the Veteran had giving way, pain, stiffness, weakness, and decreased speed of joint motion.  The Veteran reported he had weekly, moderate flare-ups of joint disease precipitated by repeated reaching, prolonged overhead use of the right upper extremity, prolonged driving, and by sudden movements.  During a flare the Veteran stated he was not totally incapacitated, but he did significantly restrict use of the right arm.  Range of motion measurements with active motion showed flexion to 140 degrees, abduction to 90 degrees, internal rotation to 30 degrees, and external rotation to 90 degrees.  There was pain in active motion and following repetitive motion, but no additional loss of range of motion.  Pain was noted at 125 degrees in flexion, 90 degrees in abduction, 30 degrees in internal rotation, and 90 degrees in external rotation.  The Veteran's right shoulder disorder had significant effects on the Veteran's usual occupation as an aircraft mechanic due to problems with lifting, carrying, and reaching; lack of stamina; and pain.  The Veteran was assigned different duties as a result.

A November 2010 private physical therapy note documented the Veteran had right shoulder pain triggered by reaching overhead and to the back, and right shoulder fatigue when driving.  The right shoulder active range of motion measured to 110 degrees in flexion and 90 degrees in abduction, and there was pain with all shoulder movements.  In passive range of motion, the Veteran accomplished 120 degrees in abduction, 50 degrees in internal rotation, and 80 degrees in external rotation and there was pain in all passive range of motion.  The Veteran was assessed as having decreased strength in the right shoulder and poor right scapular control.  

A January 2011 private MRI report documented the Veteran had an intact rotator cuff, fluid that may reflect tenosynovitis, mild hypertrophic changes to the acromioclavicular joint, and a degenerative cyst forming in the humeral head and bone island in the femoral neck.

An April 2011 VA physical therapy note documented the Veteran accomplished right shoulder active range of motion in flexion to 140 degrees and abduction to 90 degrees.  

At the June 2013 hearing, the Veteran testified that he could raise his right arm straight out, but any higher would cause pain.

A February 2014 Florida Orthopaedic record documented the Veteran had not obtained a full range of motion of the right shoulder and was not yet completely pain free.  On examination, the Veteran had a full range of motion with pain at the extreme ends of range of motion.  

The Veteran underwent a right shoulder examination in May 2016.  At that time the Veteran reported that he had pain in the right shoulder with any movement that ranged from a 3 to 5 on a pain scale of 1 to 10.  Initial range of motion testing showed right shoulder flexion limited to 110 degrees, abduction limited to 90 degrees, external rotation to 90 degrees, and internal rotation to 55 degrees.  The range of motion functionally impaired the Veteran's ability to work overhead.  The Veteran had pain in all ranges of motion and pain with weight bearing.  The examiner stated they were not able to determine the additional percent of loss of motion during repetitive movement without resorting to mere speculation because there was no measurable, objective evidence to determine the additional loss of motion during repetitive movement.  The Veteran reported that with repetitive use he had additional functional loss in the form of refraining from contact sports, limited lifting, avoidance of overhead work, and no bowling or baseball.  The Veteran did not report flare ups of the shoulder or arm, and there was no muscle atrophy or ankylosis.  There were no conditions or impairments of the humerus.  The Veteran had a right shoulder surgical scar that measured 4 centimeters by 1.5 centimeters.  The scar was not painful or unstable, was not due to a burn, and was not on the head face or neck.

The Veteran underwent another VA shoulder and arm conditions examination in February 2017.  The examiner noted diagnoses of right shoulder impingement syndrome and rotator cuff tendonitis.  The Veteran was right hand dominant.  The Veteran had flare-ups of right shoulder symptoms caused by prolonged overhead arm positioning and return downward.  During a flare he rested the shoulder and took medication for pain.  The Veteran reported functional impairment due to limited range of motion, pain, and decreased strength.  Initial range of motion showed flexion limited to 105 degrees, abduction limited to 110 degrees, external rotation to 60 degrees, and internal rotation to 80 degrees.  The range of motion was unchanged in passive motion.  The Veteran had pain on all ranges of motion, pain with weight-bearing, and pain to palpation of the joint.  The left shoulder had some limitation of motion but no pain.  After three repetitions, the Veteran did not have any additional functional loss.  Regarding whether pain, weakness, fatigability, or incoordination significantly limited functional ability over time, the examiner stated they were unable to provide an opinion without resort to mere speculation.  The examiner reasoned that such an opinion was not feasible based on the Veteran's word alone because any estimated decrease in range of motion with repeated use over time would be highly subjective.  The examiner stated the Veteran had not objectively and repeatedly measured his right shoulder range of motion with a goniometer following repeated use over time.  The examiner stated the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repeated use over time.  The examiner also added that the Veteran was not flared at the time of the examination.  The Veteran had no reduction in shoulder strength, muscle atrophy, or ankylosis.  A rotator cuff condition was suspected, but there was no clavicle, scapula, acromioclavicular joint, or sternoclavicular joint conditions.  There were also no conditions or impairments of the humerus.  The Veteran had a scar that measured 3.0 centimeters by .1 centimeter.  The scar was not painful or unstable, did not have a total area equal to or greater than 39 square centimeters, and was not located on the head, face, or neck.

Range of motion testing done in July 2017 at a VA physical therapy appointment showed right shoulder flexion limited to 120 degrees, extension limited to 60 degrees, abduction limited to 90 degrees, internal rotation limited to 55 degrees, and external rotation limited to 75 degrees.

The foregoing evidence establishes that the Veteran's right shoulder disorder does not warrant a rating higher than 20 percent during the appeal period.  The evidence does not show that the Veteran's right arm range of motion was limited to midway between his side and shoulder level.  Rather, and considering the effects of pain on the Veteran's range of motion, the evidence shows that at worst the Veteran's right arm range of motion is limited to shoulder level.  VA examinations conducted during the appeal period repeatedly showed that at most the Veteran was limited to 90 degrees in abduction before pain began.  See February 2007, March 2008, April 2010, May 2016, and February 2017 VA examinations.  VA and private treatment records show that at worst, abduction was limited to 80 degrees.  See October 2007 VA treatment record; see May 2009 private treatment record.  Plate I at 38 C.F.R. § 4.71a shows that 90 degrees is at shoulder level, and represents the mid-point in flexion and abduction from 0 to 180 degrees.  Midway between the side and the shoulder level would therefore be approximately 45 degrees.  At worst, and considering the additional functional limitation due to pain and weakness, the Veteran has only been limited to 80 degrees in flexion or abduction which is not considered midway between the side and the shoulder level.  Rather, the degree of functional limitation is more nearly contemplated by the 20 percent rating criteria for arm motion limited at shoulder level.  

There is also not evidence that due to functional loss or flare ups the Veteran's right arm range of motion was limited to midway between side and shoulder level.  The 2017 VA examiner's opinion regarding the additional degree of loss of range of motion following repetitive use over time is not adequate, but there is enough evidence to allow the Board to make a determination regarding the additional degree of functional impairment during a flare such that remand for another opinion is not required.  An examiner's conclusion that an opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  An examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation.  VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board may be required to obtain further medical evidence "unless the medical evidence itself indicates that determining the cause is speculative"); Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans.  Sharp v. Shulkin, 29 Vet. App. 26 (2017) (finding inadequate a VA examination because the examiner failed to ascertain the frequency, duration, characteristics, severity, or functional loss regarding flares by alternative means, including lay testimony).  In this case, the Board finds that the 2017 VA examiner's determination that a Veteran's lay testimony is always insufficient to form the basis of a less than speculative opinion on the additional functional loss experienced during a flare in terms of range of motion to be inadequate on its face in light of Sharp, 29 Vet. App. 26.  Nevertheless, in this particular case the Board finds that there is enough medical and lay evidence available to reach an informed decision on whether the Veteran has additional functional loss in terms of range of motion during flares or with repetitive use over time that would entitle him to a higher disability rating.  The Veteran has testified that he experienced flares of right shoulder symptoms due to repeated reaching, prolonged overhead use of the right upper extremity, prolonged driving, and by sudden movements.  See April 2010 VA examination.  At other times, the Veteran denied flares.  See March 2008 and May VA examinations.  During flares, he reported he rested his arm.  See April 2010 and February 2017 VA examinations.  Due to limitations following repetitive use over time, the Veteran reported he had to refrain from contact sports, he limited lifting, avoided overhead work, and could not bowl or play baseball.  See May 2016 VA examination.  The Veteran has otherwise consistently reported that due to right shoulder pain he is limited in movements above the shoulders.  See June 2013 Board hearing.  Overall, the Veteran's testimony and the medical evidence indicate that the Veteran's refrains from certain activities and overhead activities during flares of symptoms, and rests his arm.  Limiting overhead movement is consistent with range of motion limited past the shoulder that is contemplated by the 20 percent rating criteria.  The Board does not find that resting the arm is tantamount to evidence of additional loss of range of motion during a flare, as this is not consistent with the Veteran's other testimony and the medical evidence of record.  The Board does not find that the additional degree of functional impairment reported during a flare or following repetitive use warrants a rating higher than 20 percent.  In conclusion, the criteria for a rating higher than 20 percent for service-connected right shoulder rotator cuff injury are not met during the period on appeal.  38 C.F.R. § 4.71a DC 5201.

All potentially applicable diagnostic codes have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (holding that the Board must consider all potentially applicable regulatory provisions).  But an evaluation in excess of 20 percent is not warranted for the impairment of the clavicle/scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Additionally, as the Veteran retains motion there is no ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  Finally, the evidence of record does not demonstrate recurrent dislocations, fibrous union, false flail joint, or flail shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Accordingly, an increased evaluation is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Also, a separate rating is not warranted for painful or unstable scars associated with the right shoulder disorder.  The Veteran has a scar on the right shoulder, but it is neither painful nor unstable, and did not measure greater than 6 square inches.  See February 2017 VA examination.  Thus, a compensable evaluation is not warranted as scar is not of the head, face, or neck, is not deep or nonlinear, is not 144 square inches or greater, is not unstable or painful.  See 38 C.F.R. § 4.118, DCs 7800-7804 (2017).

Individual Unemployability

The Veteran also contents he is unemployable due solely to his service-connected disabilities.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  See 38 C.F.R. 4.16(b) (2017).  A TDIU may be assigned when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

The Veteran is service connected for obstructive sleep apnea, low back strain with degenerative changes, right shoulder rotator cuff injury with degenerative changes, radiculopathy of the bilateral upper extremities, tinnitus, varicose veins of the bilateral lower extremities, right knee strain and instability, degenerative joint disease of the cervical spine, right thumb contusion with degenerative changes, left gamekeepers thumb with degenerative changes, a corneal scar, and bilateral hearing loss.  The Veteran has additional non-service connected disabilities, such as a left shoulder disorder, bilateral carpal tunnel syndrome, and a psychiatric disorder.  The Veteran's obstructive sleep apnea is rated as 50 percent disabling, and his combined disability rating has been over 70 percent throughout the appeal period, thus he meets the schedular requirements for a TDIU.  The remaining question is whether the Veteran is unable to secure or maintain a substantially gainful occupation solely due to his service-connected disabilities.

A February 2007 VA examination report documented that the Veteran's low back strain and right shoulder disability had significant effects on the Veteran's occupational activities because the Veteran had decreased mobility, problems with lifting and carrying, lack of stamina, and weakness and fatigue.  None of the other disabilities identified on examination were noted to have significant effects on occupational functioning.

In his August 2007 SSA disability functioning report, the Veteran reported that he was limited from working due to his lower back disorder, bilateral thumb arthritis, right knee injury, right shoulder injury, heart condition, and sleep apnea.  He reported he had pain in prolonged sitting, bending down, and with twisting movements.  He also reported pain raising his hands above his head and lifting.  

The Veteran filed an application for vocational rehabilitation in August 2007.  He reported he had a high school degree and had been trained and licensed as an aircraft mechanic.  He stated that his lower back pain caused him to be unable to do the constant bending and lifting of more than 75 pounds required as an aircraft mechanic.  The Veteran's resume shows that he worked for 5 years in the Navy as a manager and work center supervisor where he was responsible for the general administration of a power plant.  He also worked as an operations manager and administrator in the Navy where he directly managed budgets, reports, and inventories.  Beginning in January 2005 he worked as an Equal Opportunity Advisor and Department of Defense mediator and trainer.  

A vocational rehabilitation counselor reviewing the Veteran's work history noted that the duties he performed in the Navy were mostly managerial and in leadership, but that the experience during his enlistment may not translate well to the civilian market without additional accreditation.  Regarding the Veteran's service connected disabilities; the counselor wrote that the Veteran's primary issue was his sleep apnea that caused fatigue throughout the day, and his low back pain.  The Veteran's service- and nonservice-connected disabilities resulted in limitations in moving heavy objects, reaching, prolonged lifting and carrying, and in walking or standing for any length of time or distance.  The counselor concluded the Veteran's service-connected disabilities would impose restrictions on his ability to participate in physically stressful or demanding jobs.  The achievement of a vocational goal was not established as reasonably feasible due to the following: 1) the Veteran had not identified a vocational goal; 2) the Veteran's physical health conditions had not been established to permit training as a goal; 3) the Veteran lacked the necessary educational skills and background to pursue a vocational goal and needed additional services through vocational rehab to establish an appropriate job goal.  Thus, the feasibility determination was deferred due to the Veteran's uncertain level of rehabilitation needs.

In his October 2007 application for increased compensation based on unemployability, the Veteran reported he last worked in July 2007 as a license examiner with the State of Florida but could no longer work due to his back.  The Veteran enclosed a letter from the Transportation Security Administration informing him that his job application had been rejected as the Veteran was determined to be medically disqualified due to his lower back disorder.

A November 2007 VA spine examination report documented the Veteran had worked briefly for the State of Florida but had to quit because he said it was too painful to repeatedly get in and out of cars.  

A November 2007 medical report from KLM Medical Services documented the Veteran had difficulty with prolonged sitting, walking, and driving due to lower back pain.  The Veteran said he could not sit for more than 30 minutes, stand for more than 60 minutes, or walk for more than a half a mile due to lower back and ankle symptoms.  He was also limited in his ability to type because of his bilateral thumb disorders.  Due to his sleep apnea, the Veteran reportedly had to take a nap in the middle of the day.  On examination, the Veteran had good muscle strength and range of motion throughout his spine and lower extremities, he was able to ambulate without difficulty, and had no neurologic deficits.  He had intact strength in his hands and full range of motion, and was unable to elicit pain during the examination.  A physical residual functional capacity assessment report documented the Veteran's complaints of pain were considered partially credible, but the current objective findings showed his functioning to be very good with minimal residuals.  

A February 2008 SSA residual functional capacity report determined the Veteran was limited to occasionally carrying not more than 20 pounds, frequently carrying no more than 10 pounds.  The Veteran could stand or sit about 6 hours in an 8 hour workday.  He had occasional limitation climbing, balancing, stooping, kneeling, crouching, or crawling due to his back pain.  He had no difficulty reaching in all directions, including overhead.  

The Veteran withdrew his vocational rehabilitation application in March 2008, stating that he was medically unable to continue due to severe pain in his back.  

In May 2008, the Veteran's former employer notified VA that he had worked for 1 month as a driver license examiner, and did not lose and time from work during that time due to disability.

At a June 2008 VA mental health appointment, the Veteran reported he had quit his job as a driver's license inspector due to an inability to deal with rude customers and his coworkers.  The treatment provider documented the Veteran had readjustment problems exacerbated by his physical disabilities that prohibited his involvement in his preferred career field of aviation mechanics.  The Veteran's irritability and anger caused problems in tolerating a civilian work environment.

In January 2009 the Veteran wrote that his service-connected conditions prevented him from working due to pain and fatigue.

In May 2009 Dr. GA examined the Veteran and documented ongoing problems with his lower back, both shoulders, right knee; as well as sleep apnea, varicose veins, and tinnitus.  Dr. GA reported the Veteran had 20 percent loss of his bilateral hand functioning grasp, significant loss of motion and radiculopathy of the lumbar spine, significant loss of motion of the left shoulder, tenderness and swelling the right shoulder, pain on movement of the left hip, and moderate loss of motion of the right knee.  Dr. GA explained that the Veteran had a history of gamekeepers thumb bilaterally and bilateral carpal tunnel syndrome that in combination resulted in loss of motion and loss of strength in the hands that caused difficulty with turning, twisting, and things requiring manual dexterity.  Due to his many problems, Dr. GA opined the Veteran was unqualified for gainful employment.  Dr. GA also completed a residual functional capacity report that documented the Veteran had shoulder pain with lifting, carrying, and reaching.  He had lower back pain increased with walking, standing, bending, sitting, and carrying.  Due to his right knee he had difficulty walking, bending, and climbing stairs.  The Veteran's pain symptoms were constantly severe enough to interfere with attention and concentration.  The Veteran was assessed has having a severe limitation in his ability to deal with work stress.  Dr. GA further found that the Veteran was only able to walk 1.5 blocks without resting, could only continually sit for 10 to 15 minutes, and could only continually stand for 30 minutes.  Altogether, the Veteran was only capable of sitting, standing, or walking for less than 2 hours in a regular 8 hour workday.  The Veteran would require a job that allowed shifting positions at will from sitting to standing or walking.  

A June 2009 VA examination report documented the Veteran's sleep apnea had significant effects on the Veteran's usual occupation due to daytime fatigue.  Another June 2009 VA examination documented the Veteran had bilateral carpal tunnel syndrome with chronic pain in both hands that was made worse by computer work or any movement on the hand and wrist.

In October 2009, SSA determined the Veteran was disabled due to degenerative disc disease of the lumbar spine, osteoarthritis of the bilateral thumbs, a left shoulder tendon tear, and a right knee meniscus tear with chondromalacia.  

An October 2009 VA examination report documented the Veteran's right knee pain had significant effects of the Veteran's usual occupation.

In a February 2010 application for increased compensation due to unemployability, the Veteran reported he was disabled due to problems with his back, left shoulder, and right knee.

The April 2010 general medical examiner indicated the Veteran's right shoulder and back disorders impacted his ability to continue as an aircraft mechanic due to functional limitations, and the Veteran had been assigned different duties as a result.  The examiner also reported that service-connected sleep apnea did not have any effect on the Veteran's usual occupation.  The examiner concluded that the Veteran's lower back and right shoulder disorders would prevent him from functioning well in any physically demanding job.  The examiner opined the Veteran was not precluded from sedentary employment such as retail sales with limited standing or walking, clerical or office work, telephone sales, or data entry.

A March 2011 VA treatment record documented the Veteran worked out twice a week at the gym, and was considering going back to school.

In November 2011 SSA documents, the Veteran wrote that he had been attending school in 2011 and took math and education courses.  He described being in class for 2 to 5 hours Monday through Thursday.  The Veteran reported he continued to experience difficulty with prolonged walking, standing, lifting, using his arms, using his fingers, sitting, and hearing.  

In a December 2011 function report, the Veteran wrote that he has limitations bending, lifting, twisting, and walking due to lower back, knee, and bilateral shoulder injuries.  He also reported difficulty with prolonged walking, sitting, or standing.  At that time the Veteran reported he went to college every other day for 3 to 4 hours.

A September 2012 VA examination report documented that due to the Veteran's back and right knee disorders he was only capable of sedentary employment.

At the June 2013 hearing, the Veteran testified that he was too disabled to work solely due to service-connected disabilities because he had difficulty with prolonged sitting or standing during a regular 8 hour work day.  Specifically, he said he had to readjust his position after sitting 15 to 20 minutes and could not stand longer than one hour.  He also reported difficulty with lifting and bending.  At most, he said he would be able to stand or sit for about 2 hours altogether before he needed to lay down.  He reported that some days he had to lay down most of the day, and this occurred about 5 weeks out of a calendar year.  

At the June 2013 hearing, the Veteran's attorney posited that the Veteran was unemployable solely due to his service connected disabilities.  The attorney explained that the Veteran had difficulty sitting and standing on a continuous basis for 8 hours a day, had difficulty with frequent reaching with his right shoulder, had problems with his fingers and hands that would cause difficulty with any job requiring frequent fingering or handling, and had periods of incapacitation requiring bed rest due to his back pain.  The attorney said the Veteran was somewhere between having full use of his back and needing to lie in his bed all day.  

In a January 2014 decision, the Board found that the evidence of record did not demonstrate that the Veteran had incapacitating episodes of back pain that required bed rest, despite the lay testimony that the Veteran's lower back condition required bed rest.  The Veteran's reports of occasionally lying in bed to alleviate pain did not qualify as an incapacitating episode.  

An April 2016 VA hearing loss and tinnitus examination report documented the Veteran's tinnitus would have no effect on his ability to function in an occupational environment because he was able to interact with the examiner without difficulty and his word recognitions scores were 100 percent bilaterally.  An April 2016 VA eye examiner found that the Veteran's service-connected corneal scar had no impact on his visual acuity.  

The Veteran underwent multiple VA examinations in May 2016 to assess the impact of his service connected disabilities.  Due to varicose veins, the Veteran reported pain 5 times a month with prolonged standing.  He reported persistent daytime hypersomnolence as a result of sleep apnea.  He said his right knee disorder caused daily pain that was increased with weight bearing or any activity, getting in and out of a car, and with prolonged sitting.  He also reported that his right shoulder pain prevented overhead work.  The Veteran reported his bilateral thumb disorders caused difficulty twisting and squeezing, and the examiner documented the Veteran had normal range of motion of the hands and reduced muscle strength.  The Veteran had pain with opposition of the thumbs.  He described daily severe neck pain that interfered with working overhead and heavy lifting, and reported that his lower back pain limited his ability to bend and lift.  He reported being restricted to low impact exercises.  With regard to the bilateral thumbs, the examiner reported it did not preclude light physical employment such as sales or teaching.  The Veteran's lumbar spine disorder limited the Veteran to sedentary employment.  Ultimately, the examiner concluded that in combination, the service-connected disabilities limited the Veteran to sedentary employment.

In April 2017 VA obtained an opinion from an examiner who reviewed the Veteran's prior VA examinations.  Regarding the degree of functional impairment due to the Veteran's service-connected disabilities, the examiner explained that due to obstructive sleep apnea the Veteran should not be in situations that required long-distance driving or being around dangerous machines.  His low back strain prevented heavy lifting, pulling, or pushing.  Due to his rotator cuff injury and bilateral upper extremity radiculopathy the Veteran would have difficulties performing the duties of an aircraft mechanic, his prior occupation, due to difficulty with reaching and lifting with his dominant right arm.  The Veteran may be able to function in a job that did not demand as much reaching or lifting.  The Veteran's right knee strain and instability would cause difficulty functioning in a job that demanded heavy lifting, or too much walking or climbing.  His cervical spine degenerative joint disease would cause difficulty reaching overhead.  The Veteran's varicose veins limited his ability to sit in one place for a prolonged period of time.  There was no limitation due to tinnitus.  Overall, the Veteran could not function in any role requiring moderate to strenuous physical labor, or requiring prolonged standing or lifting heavy objects.   The Veteran would function well in prominently sedentary roles such as sales, teaching, or clerical/office work that involved sitting most of the time with periods to stand and stretch, and brief walking.

The preponderance of the evidence does not establish that the Veteran is precluded from obtaining or maintaining a substantially gainful occupation solely due to his service-connected disabilities.  VA examiners assessing the degree of functional impairment solely due to the Veteran's service-connected disabilities have consistently determined that the Veteran was capable of sedentary employment, provided that he was able to shift positions frequently.  See April 2010, September 2012, April 2016, May 2016, and April 2017 VA examination reports and opinions.  The Board affords the findings of the VA examiner's significant weight as they were based on the Veteran's testimony and objective medical evidence. 

While the 2007 VA examiner documented also that the Veteran had significant occupational impairment with lifting and carrying, lack of stamina, weakness, and fatigue due to his lower back and right shoulder, that examination report did not otherwise indicate the Veteran could not perform sedentary employment.  The vocational rehabilitation counselor also concluded that the Veteran's service-connected disabilities would only preclude physically stressful or demanding jobs.

The May 2009 report from Dr. GA is less probative on the issue of whether the Veteran is unemployable solely due to service connected disabilities as Dr. GA considered non-service connected disabilities when determining the Veteran was too disabled to work.  Further, Dr. GA's finding that the Veteran was not capable of working more than 2 hours in an 8 hour workday is contradicted by later evidence demonstrating the Veteran was able to attend college courses for longer periods of time.  The SSA grant of disability benefits was based on Dr. GA's report, and also considered the effects of the Veteran's non-service connected left shoulder disability, thus the Board does not find the SSA determination to be probative on the issue of whether the Veteran's service-connected disabilities alone precluded employment.

The Veteran has asserted that he is unable to do even sedentary employment due to his lower back and bilateral thumb disorders.  He has reported difficulty with prolonged sitting and typing, fatigue, and periods of bed rest due to his back.  See August 2007 SSA disability function report; see January 2009 statement; see June 2013 hearing testimony.  Regarding the Veteran's reported bilateral hand impairments, the Veteran has also been diagnosed with bilateral carpal tunnel syndrome that contributes to the functional limitation of his hands.  See May 2009 Dr. GA report.  June 2009 VA treatment records attribute the Veteran's typing difficulty to his carpal tunnel syndrome.  Further, not all sedentary jobs require significant amounts of typing.   Overall, the Board finds that while the Veteran may have limitations with handling and fingering and some pain with typing due to the service connected bilateral thumb disorders, he is not precluded from sedentary employment.  Regarding the back, the Veteran testified at the June 2013 hearing that he could only sit or stand for 2 hours total a day before he needed to lay down, and that 5 weeks out of the year he needed to lay down most of the day.  The Board does not find this testimony consistent with the other evidence of record documenting the Veteran was capable of attending college courses for periods longer than 2 hours.  Also, the Board has already found that the Veteran's back disorder did not result in periods of bed rest or incapacitation.   See January 2014 decision.

The record also shows that the Veteran achieved employment as a driver's license inspector following separation, and reportedly had to quit due to back pain getting in and out of cars.  See October 2007 VA TDIU application.  However, at a June 2008 VA mental health appointment, the Veteran instead reported that he was too irritable to deal with customers and coworkers, and the treatment provider noted that irritability interfered with the Veteran's ability to maintain a civilian job.  The Veteran's psychiatric disorder is not service-connected.  The Veteran was also capable of regularly attending the gym and college courses, which does not lend to a finding of total occupational impairment. See March 2011 VA treatment record; see November 2011 SSA documents.  Overall, the Board finds the Veteran's testimony that he is precluded from even sedentary employment to be less probative than the findings of the VA examiners, in part due to conflicting statements over the appeal period.

The Veteran's education and work background demonstrates that he has the skills to do sedentary work.  The Veteran's prior work history shows he has held managerial and administrative roles, and has taken college courses as recent as 2011.  The Board finds the Veteran has the requisite skill set to follow sedentary employment.  In sum, the Board finds that the Veteran's service-connected disabilities do not preclude sedentary employment and entitlement to a TDIU is denied.  



ORDER

Entitlement to a disability rating higher than 20 percent for service-connected right shoulder rotator cuff injury is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


